Exhibit 10.16


ACQUISITION OF DISTRIBUTORSHIP AGREEMENT
(ENGLISH TRANSLATION)


Party A: Dong Rong (China) Co., Ltd.
Legal representative: Qingqing Wu
Address: 11/F 157 Taidong Road, Xiamen Guanyin Shan International Commercial
Operation Centre A3-2, Siming District, Xiamen, Fujian Province 361000


Party B: Xiamen Lianyu Commerce Co., Ltd.
Legal representative: Jinyan Chen
Address: 27 Changhao Yili, Suite 701, Huli District, Xiamen, Fujian Province


The above parties hereby enter into the following agreement (the “Agreement”) in
connection with the acquisition of Party B’s business of distributing VLOV
products in Fujian Province, according to the Contract Law of the People’s
Republic of China and the Administrative Rules of Commercial Franchise
Operations.


I. Termination of Franchising


Party B’s exclusive right to distribute VLOV products in Fujian Province shall
terminate as of July 1, 2011.


II. Terms of Acquisition


 
1.
Party A shall acquire from Party B thirteen VLOV stores (collectively the “VLOV
Stores”) in Fujian Province by June 30, 2011 (the “Closing Date”) for a purchase
price of RMB 44.1 million (the “Purchase Price”), RMB 17.1 million of which
shall be paid upon the execution of this Agreement and the remaining RMB 27
million shall be paid by the Closing Date.



 
2.
Party A shall acquire all goods and properties in the VLOV Stores as of the
Closing Date for no additional costs to the Purchase Price.



 
3.
Party B shall deliver to Party A the administration and operations of the VLOV
Stores in Fujian Province as of the Closing Date.



 
4.
Party B shall undertake all debts and liabilities of the VLOV Stores as of the
Closing Date.



 
5.
Party A shall succeed the contracts that have been entered by the VLOV Stores.



III. Payment


Party A shall send the payment for Purchase Price by wire after Party B delivers
all documents and materials in connection with the operations of the VLOV Stores
and completes all paperwork and registration of the acquisition.


IV. Rights and Duties


 
1.
Party A shall be free from any promise made by Party B to a third party or any
obligations under a business relationship established between Party B and a
third party.



 
2.
Party B shall pay all costs and expenses in connection with the operations of
the VLOV Stores as of the Closing Date.



V. Termination of Agreement


 
1.
This Agreement shall terminate if any obligation thereunder is rendered
impossible to perform by a force majeure event.



 
2.
If Party A breaches any terms or conditions under this Agreement, Party B shall
have the right to terminate this Agreement and consult the payment of damage
with Party A.



 
3.
Upon termination of this Agreement, Party B shall complete all outstanding
payments for VLOV products and shall resign as Party A’s distributor. After
resignation as Party A’s distributor, Party B shall stop using Party A’s logos
and return all brochure, advertising materials, invoices and official stamps to
Party A. Party B shall also refund any payments of the Purchase Price made prior
to the termination of the Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
VI. Dispute Resolution


 
1.
The parties shall comply with the terms and conditions under this Agreement upon
execution. Any party shall not terminate this Agreement without a justifiable
cause. If any party breaches the Agreement, the non-breaching party shall have
the right to demand compensation of damage.



 
2.
Any dispute arising from the performance of this Agreement shall be firstly
resolved through consultation between the parties. If no resolution can be
reached through consultation, the dispute may be submitted to a court at Party
A’s location (Xiamen).



This Agreement is hereby executed into two original duplicates. Each party shall
hold one original duplicate.


Signed by:


Party A: Dong Rong (China) Co., Ltd. [official seal]
Authorized signer: /s/ Lijun Li


Party B: Xiamen Lianyu Commerce Co., Ltd. [official seal]
Authorized signer: /s/ Lianyu Pan


Execution date: May 26, 2011


Exhibits:
Business license of Party B
Inventory of Party B
Fixed assets of Party B
 
 
2

--------------------------------------------------------------------------------

 